DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BRANDON VORST,
                            Appellant,

                                   v.

      XBK MANAGEMENT LLC d/b/a XTREME ACTION PARK,
                        Appellee.

                             No. 4D19-972

                             [April 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE17-
019324.

   Blair M. Dickert and Lee G. Cohen of Kanner & Pintaluga, P.A., Boca
Raton, for appellant.

   Michael J. Pedowitz and Gary F. Baumann of Baumann, Gant, &
Keeley, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.